[Cite as State v. Rimmer, 2019-Ohio-1936.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              WYANDOT COUNTY


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 16-18-08

        v.

WILLIAM S. RIMMER,                                        OPINION

        DEFENDANT-APPELLANT.


STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 16-18-09

        v.

WILLIAM S. RIMMER,                                        OPINION

        DEFENDANT-APPELLANT.


               Appeals from Wyandot County Common Pleas Court
                  Trial Court Nos. 18-CR-0049 and 18-CR-0084

                                     Judgments Affirmed

                             Date of Decision: May 20, 2019


APPEARANCES:

        Todd A. Workman for Appellant

        Douglas D. Rowland for Appellee
Case No. 16-18-08, 16-18-09



SHAW. J.

       {¶1} Defendant-appellant, William S. Rimmer (“Rimmer”), appeals the

October 5, 2018 judgments of the Wyandot County Court of Common Pleas,

journalizing his convictions, after entering a guilty plea, for Illegal Cultivation of

Marihuana within the vicinity of a juvenile and for Medicaid Fraud. As a result of

his convictions, the trial court imposed an aggregate sentence of four years in prison.

On appeal, Rimmer argues that his sentence is not supported by the record.

                                    Procedural History

       {¶2} On May 9, 2018, in case number 18-CR-0049, the Wyandot County

Grand Jury returned a one count indictment against Rimmer charging him with

Illegal Cultivation of Marihuana, in excess of 5,000 grams but less than 20,000

grams, and specified that the offense occurred within the vicinity of a juvenile, in

violation of R.C. 2925.04(A), a felony of the second degree. The charge stemmed

from law enforcement’s execution of search warrants at two properties associated

with Rimmer, where extensive marijuana grow operations were found.                  At

arraignment, Rimmer entered a plea of not guilty.

       {¶3} On July 27, 2018, in case number 18-CR-0084, the Wyandot County

Grand Jury returned a one count indictment against Rimmer charging him with

Medicaid Fraud, in violation of R.C. 2913.40(B), a felony of the fifth degree. The

charge arose out of the investigation of Rimmer’s marijuana grow operations. It was

                                         -2-
Case No. 16-18-08, 16-18-09


discovered that Rimmer had made false statements about his family’s financial

situation to the Wyandot County Department of Job and Family services, which

resulted in his family fraudulently receiving $144,624.20 in Medicaid benefits.

      {¶4} On July 31, 2018, Rimmer appeared in court and entered a plea of guilty

to the Medicaid Fraud charge in case number 18-CR-0084, and withdrew his

previously tendered not guilty plea to the Illegal Cultivation of Marihuana in case

number 18-CR-0049 and entered a guilty plea in that case. The trial court accepted

Rimmer’s guilty pleas and set the cases for sentencing.

      {¶5} On October 4, 2018, the trial court conducted a sentencing hearing

where it heard testimony from Rimmer’s family requesting leniency and the State’s

arguments for the imposition of a five-year prison term. Before pronouncing its

sentence, the trial court reviewed exhibits submitted by Rimmer in support of

mitigating sentencing factors, in addition to the presentence investigation report,

which was marked as a court’s exhibit. The trial court found that Rimmer was not

amenable to community control and noted that there is a presumption for prison for

his Illegal Cultivation of Marihuana conviction.

      {¶6} The trial court concluded that the facts raised at sentencing did not

overcome this presumption and imposed a prison term of four years on the Illegal

Cultivation of Marihuana conviction, in case number 18-CR-0049, and an eleven

month prison term for the Medicaid Fraud conviction in case number 18-CR-0084.


                                        -3-
Case No. 16-18-08, 16-18-09


The trial court ordered the prison terms to be served concurrently for a total prison

term of four years. The trial court also ordered restitution to the Wyandot County

Department of Job and Family Services in the amount of $144,624.20. The trial

court’s sentence was journalized in its October 5, 2018 Judgment Entry, filed in

each case.

        {¶7} It is from these judgment entries that Rimmer now appeals, asserting

the following assignment of error.1

        THE TRIAL COURT ERRED WHEN IT SENTENCED
        APPELLANT TO MANDATORY PRISON TIME NOT
        SUPPORTED BY THE RECORD IN LIGHT OF THE
        MITIGATING FACTORS PRESENTED AT SENTENCING.

        {¶8} In his sole assignment of error, Rimmer argues that the trial court erred

in imposing a prison term upon him instead of imposing community control. For

clarity of the record, we note that in his brief Rimmer asserts that the trial court

imposed a mandatory five-year prison term as his sentence, however, the record

establishes that the trial court imposed a discretionary four-year prison term.

Nevertheless, Rimmer maintains that the trial court failed to give due consideration

to mitigating factors at the sentencing hearing.




1
 The record reflects that Rimmer filed separate notices of appeal in each case. Trial court case number 18-
CR-0049 was assigned appellate number 16-18-08, and trial court case number 18-CR-0084 was assigned
appellate number 16-18-09. This Court consolidated the cases for briefing and oral argument under appellate
number 16-18-08.

                                                   -4-
Case No. 16-18-08, 16-18-09


       {¶9} The standard of review for felony sentences is provided by R.C.

2953.08(G)(2). State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, ¶ 9-23.

“The court hearing an appeal [of a felony sentence] shall review the record,

including the findings underlying the sentence or modification given by the

sentencing court.” R.C. 2953.08(G)(2). “Applying the plain language of R.C.

2953.08(G)(2), * * * an appellate court may vacate or modify a felony sentence on

appeal only if it determines by clear and convincing evidence that the record does

not support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” Marcum at ¶ 1.

       {¶10} In the instant case, the record reflects that the trial court considered the

principles and purposes of R.C. 2919.11, the recidivism factors of R.C. 2919.12,

and the presumption of a prison term for a second degree felony stated in R.C.

2929.13(D)(1) when it imposed a prison term upon Rimmer. Moreover, a four-year

prison term and an eleven-month prison term are well within the permissible

statutory ranges, for Rimmer’s second degree felony and fifth degree felony

convictions. See R.C. 2929.14(A)(2)(stating that the statutory range for the second

degree felony in this case is “two, three, four, five, six, seven, or eight years,” and

that the statutory range for a fifth degree felony is “six, seven, eight, nine, ten,

eleven, or twelve months”).




                                          -5-
Case No. 16-18-08, 16-18-09


       {¶11} On appeal, Rimmer claims that the trial court failed to give adequate

weight to the fact that Rimmer is the primary financial provider for his family, which

includes his wife, who suffers from ulcerative colitis, and three young children.

Rimmer further claims that he grew marijuana to assist with his wife’s illness. He

also points to documentation that he submitted as part of the record which

demonstrates that he had obtained lawful employment, had voluntarily enrolled in

substance abuse recovery programs, and had complied with the conditions of his

bond. Thus, Rimmer claims he has established that he can take steps to rehabilitate

himself without being sent to prison.

       {¶12} At the outset the record contradicts Rimmer’s characterization of his

marijuana grow operation. As noted by the prosecutor, “[t]his isn’t a situation where

the Defendant had a couple of marijuana plants in a closet with a grow light or a

couple of potted plants around the house that he was harvesting. There were two

grow operations that this Defendant was running, one in Marion County and one in

Wyandot County, and there were 184 plants that were confiscated from his Wyandot

County residence alone, that being the residence for his family and where his

children resided at the time.” (Sent. Tr. at 21).

       {¶13} The trial court discussed the documents submitted by Rimmer at

sentencing. In particular, the trial court observed that Rimmer had positive drug

screens with marijuana found in his system which also belied Rimmer’s claim that


                                          -6-
Case No. 16-18-08, 16-18-09


he grew the plants to simply ease his wife’s illness.                    The trial court further

considered Rimmer’s past criminal history, which included “drug offenses, felonies

and OVIs.” (Sent. Tr. at 27). The trial court observed that “Defendant’s home was

used as a grow operation and he purchased another home to main [sic] another

separate grow operation.2 The equipment needed, the care required because of the

sheer size indicates Defendant was growing this stuff to make money. Defendant

was not employed during the nine-year period saying that he was a stay-at-home

dad, but this also allowed him to supervise his operation. * * * The magnitude of

Defendant’s grow operation and the amount of money he obtained illegally through

fraud requires a sanction.” (Id. at 26-27).

        {¶14} Based on the foregoing, we find no error in the trial court’s decision

to impose a discretionary four-year prison term upon Rimmer because the prison

terms are within the statutory ranges and the record fully supports the trial court’s

sentence. Therefore, Rimmer’s single assignment of error is overruled.

        {¶15} For all these reasons, the assignment of error is overruled and the

judgments of the trial court are affirmed.

                                                                            Judgments Affirmed

PRESTON and WILLAMOWSKI, J.J., concur.




2
 It is unclear from the record whether Rimmer purchased or rented this second home, but he nevertheless
acquired it to have a second site to cultivate marijuana.

                                                 -7-